DETAILED ACTION
This action is responsive to the following communication: the RCE filed on 04/14/2022.  This action is made non-final.
Claims 1-20 are pending in the case.  Claims 1, 2 and 7 are independent claims. Claims 10-20 are new. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2022 has been entered.
				Response to Arguments/Remarks
5.	Applicant’s arguments/remarks (pages 10-15; hereinafter Remarks) filed on 04/14/2022 with respect to the rejections of independent claims 1 and 7 under 35 U.S.C. 103 by the combination of Rummler(US 2008/0109732)/Chen(US20070180028), and independent claim 2 under 35 U.S.C. 103 by the combination Rummler/Chen/Weller(US7,107,526) have been considered and they are persuasive. Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejections are made in view of Uchimura(US2007/0140667). Claims 1 and 7 are rejected by the combination of Rummler/Sheng/Uchimura and claim 2 is rejected by the combination of Rummler/Sheng/Uchimura/Weller.
	The examiner would like to respond Applicant’s arguments on Rummler that is cited for the rejection of claim 1.
	Applicant argues (Remarks: page 12) that Rummler fails to teach the recited client-to-server action interface element, because Rummler does not disclose the same client-to-server action interface element for the submit buttons 248 and cancel button 320 as claim 1 recites.
The examiner respectfully disagrees. As cited and discussed in the rejection of claim 1, Rummler teaches the limitation: 
wherein the user interface comprises a client-to-server action interface element (Figs. 2-3 & [0017], “a client-to-server action interface element” includes submit button 248 in Fig. 2 linked/intermingled to the display of “processing, please wait” timer and cancel button 320 in Fig. 3);
wherein the client-to-server action interface element is configured to switch between:
	a submittable state([0015]-[0017] & [0021] & Figs. 2-3, transaction can be submitted to the server via submit button 248 when the client-to-server action interface element is in a submittable state in [0001], once submit button 248 is activated, Fig. 2 is switched to Fig. 3, i.e., Submit Button 248 in Fig. 2 is replaced by Cancel button 320 along with a timer in Fig. 3, consequently, the client-to-server action interface element is switched from a submittable state showing Submit Button to a cancellable state showing Cancel Button and a Timer)  and 
	a cancellable state([0015]-[0017] & Fig. 3, transaction can be Cancelled via Cancel button 320 during the “Processing, please wait” period, the client-to-server action interface element is in a cancellable state showing Cancel Button and a Timer; [0021], time-out).

	The examiner’s interpretation of “a client-to server action interface element” is consistent with the disclosure in the instant application specification.  Paragraph [0022] of the instant application specification discloses that “It is clear that permutations of the interface element visual transformations are possible and the examples presented are not intended to be exhaustive”.  Fig. 1 and [0025]-[0026] of the instant application specification show an exemplary “client-to-server action interface element” where the client-to-server action interface element is a Send button and the Send button for users to initiate a transmission event is changed to a X button for users to initiate a cancellation event. The replacement of the Send button by the X button can be viewed as an addition of a “new X button or new control” after removing the original Send button from the display. This is the case in Rummler where “Submit Button 248 in Fig. 2 is replaced by Cancel button 320 in Fig. 3”. Noted that there is no disclosure in the instant application specification to exclude the visual form of a “client-to-server action interface element” shown in Figs. 2-3 of Rummler. There is no definition but examples for a “client-to-server action interface element” disclosed in the instant application specification.
	Applicant also argues (Remarks: page 13) that Rummler does not disclose “programming instructions of the client-to-server action interface element comprise at least one programming instruction for a timer that is utilized for controlling a submission of an execute instruction, from the client device to a server, to execute an activity that is operationally linked to the client-to-server action interface element” recited in claim 1, because neither Rummler’s submit button 248 nor Rummler’s cancel button 320 is programmed with a program instruction for a timer utilized for controlling submission to a server to execute an activity.
	The examiner respectfully disagrees. In Fig. 3 and paragraph [0015]-[0016], Rummler teaches replacing the Submit button 248 in Fig. 2 with a Cancel button 320 along with the display of “Processing, please wait” in Fig. 3, upon user activation of the Submit button 248.  It is well-known that the display of “Processing, please wait” after a submission event is linked to a pre-determined timer.  This timer is similar to the timer described in paragraph [0021] of Rummler that provides a predefined time out time period or transition period for the display of a page or items/elements within a page . This predefined timer and its relationship with other page or page elements (e.g., Submit button and Cancel button) are included in the programming instructions of GUI pages or elements listed in Fig. 4 and paragraph [0017]. In other words, in Rummler, at least transaction submission is linked to the client-to-server action interface element (the Submit button) and the activation of the “Processing, please wait” timer. Likewise, cancellation by the Cancel button is also linked to “Processing, please wait” timer before pre-defined time-out. The timer is controlling the time point when the transaction is submitted to the server for non-revocable execution in the absence of any cancellation. The examiner acknowledges that Rummler discloses “a connection between a client and a server may `time out` if a predetermined period elapses without new activity between the client and server”.  But that is “in some applications” as Rummler puts it in paragraph [0021]. It does not suggest ‘time out’ only happens “if a predetermined period elapses without new activity between the client and server” for all the applications. Time-out can be used for “a transition between content items [such as buttons] in a page in response to an automated process” (Rummler: [0021]). For example, content 310 and cancel 320 in Fig. 3 can be replaced by other content when there is no user activation of the cancel button. The examiner agrees with Applicant that Rummler does not display amount of time that has passed or remained in Fig. 3 other than “Processing, please wait”, which is why the examiner relies on Uchimura to teach the feature of changing a button visual appearance during the unexpired interval of timer.  Please see the rejection of claim 1 under 35 U.S.C. 103 below for details. 

Claim Rejections - 35 USC § 112
6.	Rejections of claims 7-9 under 35 U.S.C. 112(b) are withdrawn, in light of the amendment.

Claim Objections
7.	Objections toward claims 1-2, 7 are withdrawn in light of the amendment.

					Claim Rejections - 35 USC § 103

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1, 3-4, 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rummler et al. (US 2008/0109732; PTO-892 of 01/10/2019, hereinafter Rummler), and further in view of Sheng, JinGen (Foreign Application CN103701993A published on 04/02/2014, along with Machine Translation, listed as NPL; hereinafter Sheng) and Uchimura (US 2007/0140667).
Regarding claim 1, Rummler teaches A method, comprising: 
providing, by a client device, a user interface (the user interface shown in Fig. 2 or Fig. 3 includes navigation pane, content pane 1 and pane 2  based on script in Fig. 4 & [0017]; Fig. 1 & Fig. 5, client & server); 
wherein the user interface comprises a client-to-server action interface element(Figs. 2-3 & [0017], “a client-to-server action interface element” includes submit button 248 in Fig. 2 linked/intermingled to the display of “processing, please wait” timer and cancel button 320 in Fig. 3); 
wherein the client-to-server action interface element is configured to switch between: 
a submittable state ([0015]-[0017] & [0021] & Figs. 2-3, transaction can be submitted to the server via submit button 248 when the client-to-server action interface element is in a submittable state in [0001], once submit button 248 is activated, Fig. 2 is switched to Fig. 3, i.e., Submit Button 248 in Fig. 2 is replaced by Cancel button 320 along with a timer in Fig. 3, consequently, the client-to-server action interface element is switched from a submittable state showing Submit Button to a cancellable state showing Cancel Button and a Timer) and 
a cancellable state([0015]-[0017] & Fig. 3, transaction can be Cancelled via Cancel button 320 during the “Processing, please wait” period, the client-to-server action interface element is in a cancellable state showing Cancel Button and a Timer, similar to the timer for time-out in [0021]); 
wherein programming instructions of the client-to-server action interface element comprise at least one programming instruction for a timer that is utilized for controlling a submission of an execute instruction, from the client device to a server, to execute an activity that is operationally linked to the client-to-server action interface element ([0015]-[0017] & Fig. 3, transaction can be Cancelled via Cancel button 320 during the “Processing, please wait” period, the client-to-server action interface element is in a cancellable state showing Cancel Button and a Timer, similar to the timer for time-out in [0021], at least transaction submission and cancellation are linked to the client-to-server action interface element (i.e., submit/cancel button in the same screen location) and the “processing, please wait” timer, the relationship between the submit/cancel button and the timer is included in the programming instructions listed in Fig. 4 & [0017], the timer is utilized for controlling the submission of the transaction execution in view of Fig. 3 & [0016]); 
receiving, by the client device, a client-to-server interaction submitting event when a user activates the client-to-server action interface element while the client-to-server interface element is in the submittable state(Fig. 2 & [0015], user at the client device clicks submit button 248, i.e., while the client-to-server interface element is in the submittable state in Fig. 2; [0014], submit; Fig. 1 & Fig. 5, client & server interaction; Fig. 5, client and server device); 
wherein the client-to-server interaction submitting event represents that the user desires the activity to be executed by the server(Fig. 2 & [0015] & [0001], clicking submit button 248 represents user’s desire for the server to do a transaction which is an activity; [0016], user activate control 248, i.e., the submit button, in an attempt to implement a transaction by a server upon time-out in [0021] in Fig. 1); 
executing, by the client device, upon the receiving of the client-to-server interaction submitting event, the at least one programming instruction of the timer to activate the timer(Fig. 4 & [0017], it is the browser on the client side activated pane 434 in Fig 4, in response to the submit event in Fig. 2 & [0015], which renders the display of ‘Processing, please wait” timer 310 in Fig. 3, based on predefined programming instruction of the timer activation, executing until time-out that is similar to the time-out disclosed in [0021]); 
switching, by the client device, during an unexpired interval of the timer, the client-to-server action interface element into the cancellable state([0015]-[0017] & [0021] & Figs. 2-3, transaction can be submitted to the server via submit button 248 when the client-to-server action interface element is in a submittable state in [0001], once submit button 248 is activated, Fig. 2 is switched to Fig. 3, i.e., Submit Button 248 in Fig. 2 is replaced by Cancel button 320 along with a timer in Fig. 3, consequently, the client-to-server action interface element is switched from a submittable state showing Submit Button to a cancellable state showing Cancel Button and a Timer, both submit button and cancel button appear to be in the same location of the user interface in Figs. 2-3 though not the same time); 
determining, by the client device, during the unexpired interval of the timer, a lack of a client-to-server interaction cancelling event with the client-to-server action interface element([0016] & Fig. 3, the Cancel button is not activated during the predetermined period of “Processing, Please Wait” before time-out that is similar to the time-out disclosed in [0021]); 
wherein the client-to-server interaction cancelling event represents that the user desires to cancel the activity (Fig. 3 & [0016], user interacts with the cancel button indicates the user desires to cancel the activity to be executed by the server upon time-out in [0021]);
after switching, by the client device, during the unexpired interval of the timer, the client-to-server action interface element into the cancellable state … ([0015]-[0017] & [0021] & Figs. 2-3, transaction can be submitted to the server via submit button 248 when the client-to-server action interface element is in a submittable state in [0001], once submit button 248 is activated, Fig. 2 is switched to Fig. 3, i.e., Submit Button 248 in Fig. 2 is replaced by Cancel button 320 along with a timer in Fig. 3, consequently, the client-to-server action interface element is switched from a submittable state showing Submit Button to a cancellable state showing Cancel Button and a Timer) and 
Rummler at least suggests submitting, by the client device to the server, in response to the lack of the client-to-server interaction cancelling event and after the timer expires, the execute instruction to execute the activity([0016] & Fig. 3, when Cancel button is not activated during the predetermined period of “Processing, Please Wait”, upon time-out that is similar to the time-out disclosed in [0021], the server executes the transaction).
	Although suggested (Rummler: [0016] & Fig. 3), the prior art of Sheng can be relied upon for an explicit teaching of “submitting, by the client device to the server, in response to the lack of the client-to-server interaction cancelling event and after the timer expires, the execute instruction to execute the activity” as required by claim 1.
	Sheng is directed toward Information sending method and system ([title]). Sheng teaches providing user control to cancel/revoke sent information based on sliding speed of the information sending button ([abstract] & [0006]). Sheng teaches a right-sliding sending button for users to send a message via a server ([0031] & Fig. 2; [0037], server). Sheng also teaches replacing the sending button with a cancel button upon the sending button reaches the right end of the interface in Fig. 3 ([0031]). Sheng further teaches displaying a progress bar corresponding to a countdown of the waiting time for revoking the sent information via the cancel button displayed next to the progress bar ([0033] & Fig. 3). Specifically, Sheng teaches the limitation of submitting, by the client device to the server, in response to the lack of the client-to-server interaction cancelling event and after the timer expires, the execute instruction to execute the activity ([0033] & Fig. 3, after the remaining revocable time arrives (i.e., after the timer expires), the information will be sent out via server in [0037] and cannot be revoked; [0037], it is implied that messages sent out to the recipients using the sending button are via the server, because the server manages the sending button and its function in addition to the button location information (though Sheng simply states “uploading sending button location information to the server” in [0037]); Fig. 2 or Fig. 3 shows a user of a client device to chat with a message recipient).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included a delayed commitment to information being sent-out explicitly taught by Sheng in the user interface of Rummler to achieve the claim limitation. One would be motivated to make such a combination to help user avoid hasty and unintended content submission error by using delayed content transmission to provide users the opportunity of submitted-transaction repudiation (Sheng: [0033], after the remaining revocable time arrives, the information will be sent out and cannot be revoked  avoid mis-operation and improve user experience in [0002], [0004] and [0015]; Rummler: [0016], cancel/repudiate the submitted transaction). 
	Although Sheng teaches changing visual appearance of a progress bar to indicate remaining revocable time of user information being sent ([0031],[0033]), Rummler/Sheng does not appear to expressly teach “after switching, by the client device, during the unexpired interval of the timer, the client-to-server action interface element into the cancellable state, changing a visual appearance of the client-to-server action interface element”.
	However, the prior art of Uchimura can be relied up for a teaching of “after switching, by the client device, during an unexpired interval of a timer, a [button] into a [different] state, changing a visual appearance of the [button]”. Uchimura is directed toward displaying animations of buttons to prompt a user to perform an operation ([abstract]).  Uchimura teaches a button can include three types of image data representing three different states: a normal state, a selected state and an execution designation (or activated) state ([0014],[0122]). Uchimura also teaches providing predefined animations for each of the three types of button image data ([0122]). Uchimura further teaches providing an animation display control flag that is used to indicate whether to stop displaying the animations of the button images when the user has instructed to change states of the buttons via operation input unit ([0026]). Specifically, Uchimura teaches after switching, by the client device, during an unexpired interval of a timer, a [button] into a [different] state, changing a visual appearance of the [button] ([0122], providing predefined animations for each of the three types (namely, a normal state, a selected state or an activated state) of button image data; [0011]-[0013], after switching a button into a different state, changing a visual appearance of the button like one of the examples listed in Figs. 30A-30D, e.g., in Fig. 30B & [0013], the button image is gradually changed from the non-lighting state to the lighting state with the lapse of time (that is controlled by a timer reflected in animation duration and button image frame rate in [0150] & Fig. 22) and remains in the lighting state, the animation in Fig. 30B can be stop by user input when animation display control flag is defined to stop animation upon user input in [0026] & [0167] & [0225]; [0225], a flag for designating whether to continue to display the animations till the last or stop to display the animations when the user has instructed to change state of the button in the process of displaying the animations of the button; more in Fig. 25 & [0212]-[0225]).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included user controllable button animation taught by Uchimura in the user interface of Rummler/Sheng to achieve the claim limitation. One would be motivated to make such a combination to prompt a user to perform an operation like cancelling information being sent when the user interface of Rummler/Sheng/Uchimura is changing a visual appearance of the client-to-server action interface element after switching, by the client device, during the unexpired interval of the timer, the client-to-server action interface element into the cancellable state (Uchimura: [0026], prompt user to perform an operation during button animation; Rummler: Figs. 2-3, button submit changes to button cancel in Fig. 3 after user activates the submit button 248 in Fig. 2; Sheng: [0031] & [0033], timer for revoking information sent-out).

	Regarding claim 3, Rummler/Sheng/Uchimura teaches the method of claim 1. For reasons and motivations discussed in claim 1, Rummler, especially in view of delayed and cancellable content transmission to the server of Sheng (Fig. 3 & [0031] & [0033] & [0037]), teaches the limitation wherein the activity is a transaction (Rummler: [0001], e.g., recording business transaction is the activity to be executed by the server); wherein the client-to-server interaction submitting event is a transaction submitting event that represents that the user desires the transaction to be executed (Rummler: Fig. 2 & [0015], user desires the transaction to be executed by the server when the user clicks the Submit button); and wherein the client-to-server interaction cancelling event is a transaction cancelling event that represents that the user desires to cancel the transaction (Rummler: [0016], cancel the transaction execution when the user desires to do so by activating the Cancel button, especially, in view of delayed and cancellable content transmission to the server in Fig. 3 & [0031] & [0033] & [0037] of Sheng).

	Regarding claim 4, Rummler/Sheng/Uchimura teaches The method of claim 1.  Rummler also teaches the limitation wherein the user interface is a web page or an application window (Figs. 2-4 & [0001], HTML web page).

	Regarding claim 7, Claim 7 is directed to a client device that performs the method that is similar to claim 1.  Claim 7 is thus rejected with the same rationale as claim 1.  The examiner has noticed that claim 7 recites the limitation that the client device is configured to “submit, upon the lack of the client-to-server interaction cancelling event and after the timer expires, the execution instruction to execute the activity” which appears to be different from the corresponding limitation “submitting, by the client device to the server, in response to the lack of the client-to-server interaction cancelling event and after the timer expires, the execute instruction to execute the activity” recited in claim 1.  However, the same citations from the prior art used in the rejection of claim 1 would be used in the rejection of claim 7.

Regarding claim 8, Claim 8 is directed to a client device that performs the method that is similar to claim 3.  Claim 8 is thus rejected with the same rationale as claim 3.  

Regarding claim 9, Claim 9 is directed to a client device that performs the method that is similar to claim 4.  Claim 9 is thus rejected with the same rationale as claim 4.  

		Regarding claim 11, Rummler/Sheng/Uchimura teaches The method of clam 1. For reasons and motivations cited and discussed in claim 1, Rummler/Sheng/Uchimura also teaches the limitation wherein changing the visual appearance of the client-to-server action interface element comprises changing either a color of the client-to-server action interface element, a number displayed on the client-to-server action interface element, or a shaded amount of the client-to-server interface element (changing the visual appearance of the client-to-server action interface element, i.e., cancel button, in Fig. 3 of Rummler, in view of different shaded amount button with elapse of time in Figs. 30A-D of Uchimura).

10.	Claims 2, 5-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rummler, and further in view of Sheng, Uchimura and Weller (US 7,107,526, PTO-892 of 01/10/2019) .
Regarding claim 2, Rummler teaches A method, comprising: 
identifying, by a [software architect], a client-to-server action interface element software script in a user interface software script for rendering a user interface comprising a client-to-server action interface element([0016], the first embodiment software script in [0015] is received by a software architect, “a client-to-server action interface element”, i.e., Submit Button/control 248 in Fig. 2 is identified by the architect, the client-to-server action interface element is linked to non-interactive content 310 within the second content pane in the first embodiment disclosed in [0015] ;  Fig. 4 & [0017] & [0001], shows sample script/HTML page structure); 
modifying, by the [software architect], the client-to-server action interface element software script to incorporate a timer to allow the client-to-server action interface element software script to switch ([0016]-[0017], software architect who designs different web page embodiments in [0015]-[0016] & Fig. 4; [0016], to make the second content pane 242b more interactive, replace the client-to-server action interface element software script in the first embodiment disclosed in [0015] with the second embodiment disclosed in [0016] by linking a timer and a cancel button 320 shown in Fig. 3 to the submit button in Fig. 2 in the page script shown in Fig. 4 & [0017], i.e., “a client-to-service action interface element” includes submit button 248 that is linked/intermingled with “processing, please wait” timer and cancel button 320 in the second embodiment; Fig. 4 & [0017], either 432 or 434 to render “the client-to-server action interface element” in the second content pane) between: 
a submittable state ([0015]-[0017] & [0021] & Figs. 2-3, transaction can be submitted to the server via submit button 248 when the client-to-server action interface element is in a submittable state in [0001], once submit button 248 is activated, Fig. 2 is switched to Fig. 3, i.e., Submit Button 248 in Fig. 2 is replaced by Cancel button 320 along with a timer in Fig. 3, consequently, the client-to-server action interface element is switched from a submittable state showing Submit Button to a cancellable state showing Cancel Button and a Timer) and 
a cancellable state ([0015]-[0017] & Fig. 3, transaction can be Cancelled via Cancel button 320 during the “Processing, please wait” period, the client-to-server action interface element is in a cancellable state showing Cancel Button and a Timer; [0021], time-out); 
wherein programming instructions of the client-to-server action interface element comprise at least one programming instruction for a timer that is utilized for controllinq a submission of an execute instruction, from the client device to a server, to execute an activity that is operationally linked to the client-to-server action interface element ([0015]-[0017] & Fig. 3, transaction can be Cancelled via Cancel button 320 during the “Processing, please wait” period, the client-to-server action interface element is in a cancellable state showing Cancel Button and a Timer, similar to the timer for time-out in [0021], at least transaction submission and cancellation are linked to the client-to-server action interface element (i.e., submit/cancel button in the same screen location) and the “processing, please wait” timer, the relationship between the submit/cancel button and the timer is included in the programming instructions listed in Fig. 4 & [0017], the timer is utilized for controlling the submission of the transaction execution in view of Fig. 3 & [0016]); 
receiving, by the client device, a client-to-server interaction submitting event when a user activates the client-to-server action interface element while the client-to-server interface element is in the submittable state(Fig. 2 & [0015], user at the client device clicks submit button 248, i.e., while the client-to-server interface element is in the submittable state in Fig. 2; [0014], submit; Fig. 1 & Fig. 5, client & server interaction; Fig. 5, client and server device); 
wherein the client-to-server interaction submitting event represents that the user desires the activity to be executed by the server(Fig. 2 & [0015] & [0001], clicking submit button 248 represents user’s desire for the server to do a transaction which is an activity; [0016], user activate control 248, i.e., the submit button, in an attempt to implement a transaction by a server upon time-out in [0021] in Fig. 1); 
executing, by the client device, upon the receiving of the client-to-server interaction submitting event, the at least one programming instruction of the timer to activate the timer(Fig. 4 & [0017], it is the browser on the client side activated pane 434 in Fig 4, in response to the submit event in Fig. 2 & [0015], which renders the display of ‘Processing, please wait” timer 310 in Fig. 3, based on predefined programming instruction of the timer activation, executing until time-out that is similar to the time-out disclosed in [0021]); 
switching, by the client device, during an unexpired interval of the timer, the client-to-server action interface element into the cancellable state([0015]-[0017] & [0021] & Figs. 2-3, transaction can be submitted to the server via submit button 248 when the client-to-server action interface element is in a submittable state in [0001], once submit button 248 is activated, Fig. 2 is switched to Fig. 3, i.e., Submit Button 248 in Fig. 2 is replaced by Cancel button 320 along with a timer in Fig. 3, consequently, the client-to-server action interface element is switched from a submittable state showing Submit Button to a cancellable state showing Cancel Button and a Timer, both submit button and cancel button appear to be in the same location of the user interface in Figs. 2-3 though not the same time); 
determining, by the client device, during the unexpired interval of the timer, a lack of a client-to-server interaction cancelling event with the client-to-server action interface element([0016] & Fig. 3, the Cancel button is not activated during the predetermined period of “Processing, Please Wait” before time-out that is similar to the time-out disclosed in [0021]); 
wherein the client-to-server interaction cancelling event represents that the user desires to cancel the activity(Fig. 3 & [0016], user interacts with the cancel button indicates the user desires to cancel the activity to be executed by the server upon time-out in [0021]); and 
after switching, by the client device, during the unexpired interval of the timer, the client-to-server action interface element into the cancellable state… ([0015]-[0017] & [0021] & Figs. 2-3, transaction can be submitted to the server via submit button 248 when the client-to-server action interface element is in a submittable state in [0001], once submit button 248 is activated, Fig. 2 is switched to Fig. 3, i.e., Submit Button 248 in Fig. 2 is replaced by Cancel button 320 along with a timer in Fig. 3, consequently, the client-to-server action interface element is switched from a submittable state showing Submit Button to a cancellable state showing Cancel Button and a Timer); and 
Rummler at least suggests submitting, by the client device to the server, in response to the lack of the client-to-server interaction cancelling event and after the timer expires, the execution instruction to execute the activity([0016] & Fig. 3, when Cancel button is not activated during the predetermined period of “Processing, Please Wait”, upon time-out that is similar to the time-out disclosed in [0021], the server executes the transaction).
	Although suggested (Rummler: [0016] & Fig. 3), the prior art of Sheng can be relied upon for an explicit teaching of “submitting, by the client device to the server, in response to the lack of the client-to-server interaction cancelling event and after the timer expires, the execute instruction to execute the activity” as required by claim 1.
	Sheng is directed toward Information sending method and system ([title]). Sheng teaches providing user control to cancel/revoke sent information based on sliding speed of the information sending button ([abstract] & [0006]). Sheng teaches a right-sliding sending button for users to send a message via a server ([0031] & Fig. 2; [0037], server). Sheng also teaches replacing the sending button with a cancel button upon the sending button reaches the right end of the interface in Fig. 3 ([0031]). Sheng further teaches displaying a progress bar corresponding to a countdown of the waiting time for revoking the sent information via the cancel button displayed next to the progress bar ([0033] & Fig. 3). Specifically, Sheng teaches the limitation of submitting, by the client device to the server, in response to the lack of the client-to-server interaction cancelling event and after the timer expires, the execute instruction to execute the activity ([0033] & Fig. 3, after the remaining revocable time arrives (i.e., after the timer expires), the information will be sent out via server in [0037] and cannot be revoked; [0037], it is implied that messages sent out to the recipients using the sending button are via the server, because the server manages the sending button and its function in addition to the button location information (though Sheng simply states “uploading sending button location information to the server” in [0037]); Fig. 2 or Fig. 3 shows a user of a client device to chat with a message recipient).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included a delayed commitment to information being sent-out explicitly taught by Sheng in the user interface of Rummler to achieve the claim limitation. One would be motivated to make such a combination to help user avoid hasty and unintended content submission error by using delayed content transmission to provide users the opportunity of submitted-transaction repudiation (Sheng: [0033], after the remaining revocable time arrives, the information will be sent out and cannot be revoked  avoid mis-operation and improve user experience in [0002], [0004] and [0015]; Rummler: [0016], cancel/repudiate the submitted transaction). 
	Although Sheng teaches changing visual appearance of a progress bar to indicate remaining revocable time of user information being sent ([0031],[0033]), Rummler/Sheng does not appear to expressly teach “after switching, by the client device, during the unexpired interval of the timer, the client-to-server action interface element into the cancellable state, changing a visual appearance of the client-to-server action interface element”.
	However, the prior art of Uchimura can be relied up for a teaching of “after switching, by the client device, during an unexpired interval of a timer, a [button] into a [different] state, changing a visual appearance of the [button]”. Uchimura is directed toward displaying animations of buttons to prompt a user to perform an operation ([abstract]).  Uchimura teaches a button can include three types of image data representing three different states: a normal state, a selected state and an execution designation (or activated) state ([0014],[0122]). Uchimura also teaches providing predefined animations for each of the three types of button image data ([0122]). Uchimura further teaches providing an animation display control flag that is used to indicate whether to stop displaying the animations of the button images when the user has instructed to change states of the buttons via operation input unit ([0026]). Specifically, Uchimura teaches after switching, by the client device, during an unexpired interval of a timer, a [button] into a [different] state, changing a visual appearance of the [button] ([0122], providing predefined animations for each of the three types (namely, a normal state, a selected state or an activated state) of button image data; [0011]-[0013], after switching a button into a different state, changing a visual appearance of the button like one of the examples listed in Figs. 30A-30D, e.g., in Fig. 30B & [0013], the button image is gradually changed from the non-lighting state to the lighting state with the lapse of time (that is controlled by a timer reflected in animation duration and button image frame rate in [0150] & Fig. 22) and remains in the lighting state, the animation in Fig. 30B can be stop by user input when animation display control flag is defined to stop animation upon user input in [0026] & [0167] & [0225]; [0225], a flag for designating whether to continue to display the animations till the last or stop to display the animations when the user has instructed to change state of the button in the process of displaying the animations of the button; more in Fig. 25 & [0212]-[0225]).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included user controllable button animation taught by Uchimura in the user interface of Rummler/Sheng to achieve the claim limitation. One would be motivated to make such a combination to prompt a user to perform an operation like cancelling information being sent when the user interface of Rummler/Sheng/Uchimura is changing a visual appearance of the client-to-server action interface element after switching, by the client device, during the unexpired interval of the timer, the client-to-server action interface element into the cancellable state (Uchimura: [0026], prompt user to perform an operation during button animation; Rummler: Figs. 2-3, button submit changes to button cancel in Fig. 3 after user activates the submit button 248 in Fig. 2; Sheng: [0031] & [0033], timer for revoking information sent-out).
		Rummler/Sheng/Uchimura does not seem to expressly teach identifying and modifying, by a client device,  a GUI element software script such as the client-to-server action interface element software script recited in claim 2.
		However, the prior art of Weller can be relied upon for a teaching of such a feature. Weller is directed toward transparent injection of specific content into web pages viewed while browsing ([title]). Weller teaches injecting non-selectable and/or selectable content including links to other documents or functions into a web page presentation ([abstract]). Specifically, Weller teaches identifying, by a client device([col 13, line 10-12], client), a GUI element in a user interface (Fig. 3, TAG found; [col 8, line 33-61], step 215 and 235, search for any tags to receive customizable injected content; Fig. 5, customized content); modifying, by the client device, the user interface to replace the identified GUI element with an enriched form of the GUI element by inserting additional function or content in the GUI element software script (Fig. 3 & [col 8, line 62-63], modified web page to client device; Fig. 4 & [col 9, line 42-47], selectable function; [col 7, line 33-47], to perform the selected action).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface of Rummler/Sheng/Uchimura to include the code injection features into a to-be rendered webpage by a client device in Weller (Fig. 3) to achieve the claim limitation. Especially, Rummler teaches providing additional controls like a timer and a cancel button instead of a submit button in a user interface of Figs. 2-3, using webpage code structure like Fig. 4 by replacing the first embodiment including submit button webpage tag disclosed in [0015] with the second embodiment including additional controls disclosed in [0016] ([0001], HTML web pages; [0020] & Fig. 4, sub-panes 432 & 434). One would be motivated to make such a combination to safeguard against data errors by injecting additional functions into any suitable GUI element software script (Rummler: [0016], include new controls in the second content pane 242b as may be appropriate; [0001]-[0003], [abstract] & [0009], controls in a page; Weller: Fig. 3 & [col 1, line 58-67] to [col 2, line 1-8], code injection to provide enriched functionality).

	Regarding claim 5, Rummler/Sheng/Uchimura/Weller teaches The method of claim 2. For reasons and motivations discussed in claim 2, Rummler, especially in view of delayed and cancellable content transmission to the server of Sheng (Fig. 3 & [0031] & [0033] & [0037]), teaches the limitation wherein the activity is a transaction (Rummler: [0001], e.g., recording business transaction is the activity to be executed by the server); wherein the client-to-server interaction submitting event is a transaction submitting event that represents that the user desires the transaction to be executed (Rummler: Fig. 2 & [0015], user desires the transaction to be executed by the server when the user clicks the Submit button); and wherein the client-to-server interaction cancelling event is a transaction cancelling event that represents that the user desires to cancel the transaction (Rummler: [0016], cancel the transaction execution when the user desires to do so by activating the Cancel button, especially, in view of delayed and cancellable content transmission to the server in Fig. 3 & [0031] & [0033] & [0037]).

	Regarding claim 6, Rummler/Sheng/Uchimura/Weller teaches The method of claim 2.  Rummler also teaches the limitation wherein the user interface is a web page or an application window (Figs. 2-4 & [0001], HTML web page).

		Regarding claim 15, Rummler/Sheng/Uchimura/Weller teaches The method of clam 2. For reasons and motivations cited and discussed in claim 2, Rummler/Sheng/Uchimura/Weller also teaches the limitation wherein changing the visual appearance of the client-to-server action interface element comprises changing either a color of the client-to-server action interface element, a number displayed on the client-to-server action interface element, or a shaded amount of the client-to-server interface element (changing the visual appearance of the client-to-server action interface element, i.e., cancel button, in Fig. 3 of Rummler, in view of different shaded amount button with elapse of time in Figs. 30A-D of Uchimura).

11.	Claims 10, 12-13, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rummler/Sheng/Uchimura as applied to claims 1 and 7 above, and further in view of Wall et al (US 2013/0262564; hereinafter Wall).
		Regarding claim 10, Rummler/Sheng/Uchimura teaches The method of clam 1. Although Sheng teaches changing visual appearance of a progress bar to represent an amount of time remaining before the timer expires to cancel the information being sent out ([0031],[0033]) and Uchimura teaches providing animations of buttons using button images ([0122] & [0011]-[0013] & Figs. 30A-30D), Rummler/Sheng/Uchimura does not appear to expressly teach the limitation wherein changing the visual appearance of the client-to-server action interface element comprises changing the visual appearance to represent an amount of time remaining before the timer expires.
	However, the prior art of Wall can be relied upon for a teaching of changing the visual appearance of a [button] comprises changing the visual appearance to represent an amount of time remaining before the timer expires. Wall is directed toward providing interactive media distribution ([title]). Wall teaches an interactive client and server computing system for users to consume content ([0004]). Wall also teaches providing Graphic User Interface for users to send video commenting for presentation ([0005] & [0064]-[0065] & Figs. 11-12). Specifically, Wall teaches changing the visual appearance of a [button] comprises changing the visual appearance to represent an amount of time remaining before the timer expires (Figs. 6-8 & [0060]-[0061], record button 340 changes appearance to a predetermined timer amount (e.g., 15 seconds) that begins to count down upon depressing the record button 340 and the record button 340 is grayed out when the timer expires).
	Having seen the teaching of Rummler/Sheng/Uchimura and Wall together, a skilled artisan would have recognized the count-down button appearance changes in Figs. 6-8 of Wall correspond to button image changes in button animations like Figs. 30A-D of Uchimura and such button appearance changes can be applied to the button, i.e., the client-to-server action interface element, in Fig. 3 of Rummler.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface of Rummler/Sheng/Uchimura to include count-down button appearance changes in Wall to achieve the claim limitation. One would be motivated to make such a combination to provide an intuitive and time-sensitive button interface to prompt user to take appropriate action (Uchimura: [0026], prompt user with button animation; Figs. 30A-D; Wall: Figs. 6-8; Sheng: Fig. 3; Rummler: Fig. 3).

Regarding claim 12, Rummler/Sheng/Uchimura teaches The method of clam 1. Although Sheng teaches changing visual appearance of a progress bar to represent an amount of time remaining before the timer expires to cancel the information being sent out ([0031],[0033]) and Uchimura teaches providing animations of buttons using button images ([0122] & [0011]-[0013] & Figs. 30A-30D), Rummler/Sheng/Uchimura does not appear to expressly teach the limitation wherein changing the visual appearance of the client-to-server action interface element comprises changing the visual appearance of the client-to-server action interface element at least twice to represent different amounts of time remaining before the timer expires.
However, the prior art of Wall can be relied upon for a teaching of changing the visual appearance of a [button] comprises changing the visual appearance of the [button] at least twice to represent different amounts of time remaining before the timer expires. Wall is directed toward providing interactive media distribution ([title]). Wall teaches an interactive client and server computing system for users to consume content ([0004]). Wall also teaches providing Graphic User Interface for users to send video commenting for presentation ([0005] & [0064]-[0065] & Figs. 11-12). Specifically, Wall teaches changing the visual appearance of a [button] comprises changing the visual appearance of the [button] at least  twice to represent different amounts of time remaining before the timer expires(Figs. 6-8 & [0060]-[0061], record button 340 changes appearance to a predetermined timer amount (e.g., 15 seconds) that begins to count down 15 times upon depressing the record button 340 and the record button 340 is grayed out when the timer expires, i.e., the time count = 0).
	Having seen the teaching of Rummler/Sheng/Uchimura and Wall together, a skilled artisan would have recognized the count-down button appearance changes in Figs. 6-8 of Wall correspond to button image changes in button animations like Figs. 30A-D of Uchimura and such button appearance changes can be applied to the button, i.e., the client-to-server action interface element, in Fig. 3 of Rummler.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface of Rummler/Sheng/Uchimura to include count-down button appearance changes in Wall to achieve the claim limitation. One would be motivated to make such a combination to provide an intuitive and time-sensitive button interface to prompt user to take appropriate action (Uchimura: [0026], prompt user with button animation; Figs. 30A-D; Wall: Figs. 6-8; Sheng: Fig. 3; Rummler: Fig. 3).

Regarding claim 13, Rummler/Sheng/Uchimura/Wall teaches The method of clam 12. For reasons and motivations cited and discussed in claims 1 and 12,  Rummler/Sheng/Uchimura/Wall also teaches the limitation wherein changing the visual appearance of the client-to-server action interface element comprises changing, at least twice, either a color of the client-to-server action interface element, a number displayed on the client-to-server action interface element, or a shaded amount of the client-to-server interface element (changing the visual appearance of the client-to-server action interface element, i.e., cancel button, in Fig. 3 of Rummler, in view of different shaded amount button with elapse of time in Figs. 30A-D of Uchimura).

Regarding claim 18, Claim 18 is directed to a client device that performs the method that is similar to claim 10.  Claim 18 is thus rejected with the same rationale as claim 10.  

Regarding claim 19, Claim 19 is directed to a client device that performs the method that is similar to claim 12.  Claim 19 is thus rejected with the same rationale as claim 12.  

Regarding claim 20, Claim 20 is directed to a client device that performs the method that is similar to claim 13.  Claim 20 is thus rejected with the same rationale as claim 13.  

12.	Claims 14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rummler/Sheng/Uchimura/Weller as applied to claim 2 above, and further in view of Wall et al (US 2013/0262564; hereinafter Wall).
		Regarding claim 14, Rummler/Sheng/Uchimura/Weller teaches The method of clam 2. Although Sheng teaches changing visual appearance of a progress bar to represent an amount of time remaining before the timer expires to cancel the information being sent out ([0031],[0033]) and Uchimura teaches providing animations of buttons using button images ([0122] & [0011]-[0013] & Figs. 30A-30D), Rummler/Sheng/Uchimura does not appear to expressly teach the limitation wherein changing the visual appearance of the client-to-server action interface element comprises changing the visual appearance to represent an amount of time remaining before the timer expires.
	However, the prior art of Wall can be relied upon for a teaching of changing the visual appearance of a [button] comprises changing the visual appearance to represent an amount of time remaining before the timer expires. Wall is directed toward providing interactive media distribution ([title]). Wall teaches an interactive client and server computing system for users to consume content ([0004]). Wall also teaches providing Graphic User Interface for users to send video commenting for presentation ([0005] & [0064]-[0065] & Figs. 11-12). Specifically, Wall teaches changing the visual appearance of a [button] comprises changing the visual appearance to represent an amount of time remaining before the timer expires (Figs. 6-8 & [0060]-[0061], record button 340 changes appearance to a predetermined timer amount (e.g., 15 seconds) that begins to count down upon depressing the record button 340 and the record button 340 is grayed out when the timer expires).
	Having seen the teaching of Rummler/Sheng/Uchimura/Weller and Wall together, a skilled artisan would have recognized the count-down button appearance changes in Figs. 6-8 of Wall correspond to button image changes in button animations like Figs. 30A-D of Uchimura and such button appearance changes can be applied to the button, i.e., the client-to-server action interface element, in Fig. 3 of Rummler.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface of Rummler/Sheng/Uchimura/Weller to include count-down button appearance changes in Wall to achieve the claim limitation. One would be motivated to make such a combination to provide an intuitive and time-sensitive button interface to prompt user to take appropriate action (Uchimura: [0026], prompt user with button animation; Figs. 30A-D; Wall: Figs. 6-8; Sheng: Fig. 3; Rummler: Fig. 3).

Regarding claim 16, Rummler/Sheng/Uchimura/Weller teaches The method of clam 2. Although Sheng teaches changing visual appearance of a progress bar to represent an amount of time remaining before the timer expires to cancel the information being sent out ([0031],[0033]) and Uchimura teaches providing animations of buttons using button images ([0122] & [0011]-[0013] & Figs. 30A-30D), Rummler/Sheng/Uchimura does not appear to expressly teach the limitation wherein changing the visual appearance of the client-to-server action interface element comprises changing the visual appearance of the client-to-server action interface element at least twice to represent different amounts of time remaining before the timer expires.
However, the prior art of Wall can be relied upon for a teaching of changing the visual appearance of a [button] comprises changing the visual appearance of the [button] at least twice to represent different amounts of time remaining before the timer expires. Wall is directed toward providing interactive media distribution ([title]). Wall teaches an interactive client and server computing system for users to consume content ([0004]). Wall also teaches providing Graphic User Interface for users to send video commenting for presentation ([0005] & [0064]-[0065] & Figs. 11-12). Specifically, Wall teaches changing the visual appearance of a [button] comprises changing the visual appearance of the [button] at least  twice to represent different amounts of time remaining before the timer expires(Figs. 6-8 & [0060]-[0061], record button 340 changes appearance to a predetermined timer amount (e.g., 15 seconds) that begins to count down 15 times upon depressing the record button 340 and the record button 340 is grayed out when the timer expires, i.e., the time count = 0).
	Having seen the teaching of Rummler/Sheng/Uchimura/Weller and Wall together, a skilled artisan would have recognized the count-down button appearance changes in Figs. 6-8 of Wall correspond to button image changes in button animations like Figs. 30A-D of Uchimura and such button appearance changes can be applied to the button, i.e., the client-to-server action interface element, in Fig. 3 of Rummler.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface of Rummler/Sheng/Uchimura/Weller to include count-down button appearance changes in Wall to achieve the claim limitation. One would be motivated to make such a combination to provide an intuitive and time-sensitive button interface to prompt user to take appropriate action (Uchimura: [0026], prompt user with button animation; Figs. 30A-D; Wall: Figs. 6-8; Sheng: Fig. 3; Rummler: Fig. 3).

Regarding claim 17, Rummler/Sheng/Uchimura/Weller/Wall teaches The method of clam 16. For reasons and motivations cited and discussed in claims 2 and 16,  Rummler/Sheng/Uchimura/Weller/Wall also teaches the limitation wherein changing the visual appearance of the client-to-server action interface element comprises changing, at least twice, either a color of the client-to-server action interface element, a number displayed on the client-to-server action interface element, or a shaded amount of the client-to-server interface element (changing the visual appearance of the client-to-server action interface element, i.e., cancel button, in Fig. 3 of Rummler, in view of different shaded amount button with elapse of time in Figs. 30A-D of Uchimura).


Conclusion

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853. The examiner can normally be reached M-F 10am - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME DUCKWORTH/
Examiner, Art Unit 2179

/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179